NO. 07-08-0341-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 MARCH 5, 2009
                         ______________________________

                             BOBBY TOBIAS, APPELLANT

                                            v.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2007-418,384; HON. CECIL G. PURYEAR, PRESIDING
                      _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 On Motion to Dismiss


      Appellant, Bobby Tobias, filed Notice of Appeal to appeal a judgment of conviction

of two counts of aggravated sexual assault and resulting sentence entered against him in

the 137th District Court of Lubbock County, Texas. However, appellant has now filed a

motion to dismiss his appeal.


      Because the motion meets the requirements of Texas Rule of Appellate Procedure

42.2(a) and this Court has not delivered its decision prior to receiving it, the motion is
hereby granted and the appeal is dismissed. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained and our mandate will issue.




                                  Mackey K. Hancock
                                       Justice

Do not publish.




                                           2